Title: Mr. Durot to Thomas Jefferson, 4 June 1817
From: Durot, Mr.
To: Jefferson, Thomas


          
            Monsieur
             4.  Juin Mrs Metzler’s House Main street Richmond
          
          permettez à un français connu de la famille Noailles qui arrive en cette ville et qui peut S’y fixer pour quelque temps, de reclamer de Vous des Sentiments de bienveillance dont il se croit digne et qu’il Se flatte de justifier à L’avenir auprès de Vous.
          L’etat actuel de ma fortune me fait aviser à tous les moiens honnetes d’ameliorer mon Sort et j’invoque le Secours de l’influence que vous devez avoir sous tous les raports, et en ce moment Comme homme de Lettres, pour engager vos amis à L’achat de plusieurs objets d’un merite intrinseque, dont La Note Suit:
          plusieurs Collections de Medailles d’après L’Antique chacune de 150. faites par l’homme le plus habile en Europe.
          1. Serie de 23. Estampes en feuilles, des Animaux du Museum de Paris, dans Leur Couleurs Naturelles, dessinés en Vie.
          1. Livre in folio, Intitulé: Tableaux historiques des Campagnes des français en Italie, de l’a Jusques à la Bataille de Marengo, Suivis des operations de L’Armée d’Orient, et des Bulletins Officiels de la Grande Armée, et de L’Armée d’Italie
          Les Vues prises Sur Les Lieux, et Gravées d’après Les dessins de Vernet.
          Je me propose de faire une Vente publique du 10. au 15. de Ce mois d’Estampes, Enquadrées, parmi lesquelles On voit
          
          1. Serie de 12. habitations Champetres, Baties dans les Jardins du Museum, à Paris, d’un gout exquis
          
            
              1. Elegante Collection de
               fleurs
            
            
              1. do
              fruits
            
          
          4. Sujets de la Bible, traités en grand
          &a &a &a
          Henri IV. & Gabrielle, d’une parfaite Ressemblance
          Louis XIV & La Valliere, avec nombre de figurs
          Un autre que vous Monsieur, pourrais trouver de l’indiscretion dans ma demarche vis-àvis de vous, mais j’ai la noble assurance de trouver dans vos genereuses habitudes, un motif d’excuse qui leve Le tout Scrupule à cet egard.
          
            Agreez Monsieur, les sentiments de la haute consideration avec laquelle Jai lhonneur d’etre Votre très humble serviteur
            Durot
          
         
          Editors’ Translation
          
            
              Sir
              4. June Mrs Metzler’s House Main street Richmond 
            
            Allow a Frenchman who is known to the Noailles family, who arrives in this city, and may settle here for some time, to ask for your kindness, of which he believes himself worthy, and of which he hopes he will prove himself to you in the future.
            The current state of my finances makes me look into every honest means of improving my situation, and I ask for help through the influence you must have in every aspect, and in your capacity as a man of letters, to encourage your friends to buy several objects of intrinsic value, listed as follows:
            Several collections of medals copied from antiquity, each numbering 150, made by the most skilled man in Europe.
            1. A series of 23 prints of the animals in the Muséum National d’Histoire Naturelle in Paris, in their natural colors, drawn from live models.
            1. A folio book entitled Tableaux historiques des campagnes d’Italie … jusqu’à la bataille de Marengo, suivis … des operations de l’armée d’Orient, … des bulletins officiels de la grande Armée et de l’armée d’Italie
            Views taken on the spot, and engraved after Vernet’s drawings.
            From the 10th to the 15th of this month, I propose to hold a public sale of framed prints, including:
            1. A series of 12 rustic dwellings built in the Jardin des plantes at the museum in Paris, done in exquisite taste
            
              
                1. An elegant collection of 
                flowers 
              
              
                1. ditto
                fruits
              
            
            4. Scenes from the Bible, in large format
            etc. etc. etc.
            Henry IV and Gabrielle, a perfect likeness
            Louis XIV and La Vallière, with many other figures
            
            Anyone other than you, Sir, might find my request tactless, but I have great confidence that your generous nature will find grounds for an excuse, which removes every scruple in this regard.
            
              Please accept, Sir, the feelings of high consideration with which I have the honor to be your very humble servant
              Durot
            
          
        